 Case 2:20-cv-00018-LGW-BWC Document 12 Filed 04/30/20 Page 1 of 9




           In the United States District Court
           for the Southern District of Georgia
                   Brunswick Division

THE ONIONMAN COMPANY, LLC,
VIDALIA ORGANICS, INC., and
SHAD J. DASHER,
                                               No. 2:20-cv-18
     Plaintiffs,

     v.

NATIONWIDE AGRIBUSINESS
INSURANCE COMPANY,

     Defendant.

                                 ORDER

     This matter is before the Court on a Motion to Dismiss, dkt.

no. 5, by Defendant Nationwide Agribusiness Insurance Company

(“Nationwide”). The motion has been fully briefed and is ripe for

review. For the reasons below, Defendants’ Motion is GRANTED, and

Plaintiffs’ Complaint is DISMISSED without prejudice.

                              BACKGROUND

     In November 2017, Plaintiff Shad J. Dasher was operating a

5400 John Deere Tractor (the “Tractor”) on a state highway in

Tattnall County, Georgia when a vehicle driven by non-party James

A. Lester collided with the Tractor, severely injuring Dasher.

Dkt. No. 1-1 ¶ 10. Thereafter, Dasher filed suit against Lester in

state court seeking to recover for injuries he sustained in the
 Case 2:20-cv-00018-LGW-BWC Document 12 Filed 04/30/20 Page 2 of 9



accident. See id. at 96-98. Because the damages Dasher alleged

exceeded Lester’s liability insurance policy, Dasher also served

Nationwide,   which   Dasher    alleges    was      his    uninsured   motorist

carrier. Id. ¶ 11.

      In February 2020, Plaintiffs Dasher, The Onionman Company,

LLC   (“Onionman”),    and     Vidalia     Organics,        Inc.    (“Vidalia”)

(collectively “Plaintiffs”) filed an action in the Long County,

Georgia Superior Court seeking a declaratory judgment that Dasher

was entitled to the proceeds of a policy issued by Nationwide and

that Nationwide must participate in the underlying personal injury

action. See generally, id. The complaint (the “Complaint”), which

Nationwide    subsequently     removed    to    this      Court,   states   that

Plaintiffs “entered into an insurance contract with [Nationwide],

Commercial Auto Policy number FPK BAN 3027301414 with effective

dates 9/1/17 through 9/1/18.” Id. ¶ 5. Plaintiffs appended a “Farm

Property” insurance policy (the “Farm Policy”) to their pleading,

which they contend is the policy at issue.

      In March 2020, Nationwide filed the present Motion to Dismiss

in which it argues that Plaintiffs had not alleged facts to

establish     that     Dasher      was         an      insured      under     an

uninsured/underinsured motorist (“UM”) policy issued by Nationwide

and, in the alternative, Nationwide argues that Onionman and

Vidalia lack standing to bring an action against Nationwide based

on the facts alleged. Moreover, and most pertinent to the present


                                     2
 Case 2:20-cv-00018-LGW-BWC Document 12 Filed 04/30/20 Page 3 of 9



decision, Nationwide alleges that Plaintiffs had appended the

wrong policy to the Complaint and that the policy Plaintiffs

intended to attach was a Business Auto Policy (the “Auto Policy”)

with Policy No. FPK BAN 3027301414. Nationwide filed a copy of the

Auto Policy as an exhibit to their motion. Dkt. No. 6.

     For the reasons that follow, the Court finds that Plaintiffs

have failed to state a claim entitling them to relief based upon

the facts set forth in their Complaint The Court further finds

that even had Plaintiffs alleged sufficient facts to state a claim,

Plaintiffs Onionman and Vidalia are not proper parties because

they lack standing. Accordingly, the Court will GRANT Nationwide’s

Motion   to    Dismiss    and   DISMISS    without   prejudice   Plaintiffs’

Complaint.

                                LEGAL STANDARD

     To survive a motion to dismiss under Rule 12 of the Federal

Rules of Civil Procedure, a pleading must contain “enough facts to

state a claim to relief that is plausible on its face.”                    Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the plaintiff pleads factual content that

allows   the   court     to   draw   the   reasonable   inference   that   the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). In determining whether a plaintiff has

met this pleading requirement, the Court accepts the allegations

in the complaint as true and draws all reasonable inferences in


                                       3
 Case 2:20-cv-00018-LGW-BWC Document 12 Filed 04/30/20 Page 4 of 9



favor of the plaintiff. Ray v. Spirit Airlines, Inc., 836 F.3d

1340, 1347 (11th Cir. 2016). However, the Court does not accept as

true threadbare recitations of the elements of the claim and

disregards legal conclusions unsupported by factual allegations.

Iqbal, 556 U.S. at 678-79. At a minimum, a complaint should

“contain either direct or inferential allegations respecting all

the material elements necessary to sustain a recovery under some

viable legal theory.” Fin. Sec. Assurance, Inc. v. Stephens, Inc.,

500 F.3d 1276, 1282–83 (11th Cir. 2007) (per curiam) (quoting Roe

v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 683 (11th Cir.

2001)).

                                  DISCUSSION

     The Court finds that Plaintiffs’ pleading does not allege

facts sufficient to plausibly establish that it is entitled to

coverage under a Nationwide policy. First, the Complaint itself is

internally inconsistent. As Nationwide points out, the Farm Policy

appended   to   the   Complaint    does   not   contain   a   UM   provision.

Accordingly, Plaintiffs could not be entitled to UM coverage under

the Farm Policy.

     In its Motion, Nationwide attaches a copy of an Auto Policy,

which it argues Plaintiffs intended to attach to the Complaint.

Regardless, the Court finds that it cannot consider the Auto Policy

in assessing Nationwide’s Motion to Dismiss. Generally speaking,

courts may “not consider anything beyond the face of the Complaint


                                      4
 Case 2:20-cv-00018-LGW-BWC Document 12 Filed 04/30/20 Page 5 of 9



and documents attached thereto when analyzing a motion to dismiss.”

Fin. Sec. Assur., Inc. v. Stephens, Inc., 500 F.3d 1276, 1284 (11th

Cir.   2007).   However,   the   Eleventh   Circuit   has   recognized   an

exception to this rule “in cases in which a plaintiff refers to a

document in its complaint, the document is central to its claim,

its contents are not in dispute, and the defendant attaches the

document to its motion to dismiss.” Id. (citing Harris v. Ivax

Corp., 183 F.3d 799, 802 n.2 (11th Cir. 1999)).

       Here, Nationwide undoubtedly attached the Auto Policy to its

Motion to Dismiss; however, Plaintiffs have been equivocal on

whether this was the policy that it referred to in their Complaint.

In their briefing, Plaintiffs seem to conflate the Farm Policy and

the Auto Policy. For example, Plaintiffs cite the Auto Policy for

the definition of an “Insured” and the Farm Policy for the identity

of the named insureds. See Dkt. No. 9 at 3. Plaintiffs also seem

to argue that the Farm Policy and the Auto Policy are one in the

same, contending that both have the “same policy number.” Id. at

2. Plaintiffs are mistaken. Though the numbers are similar, the

Farm Policy appended to the Complaint is policy number “FPK FMPN

3027301414”, see dkt. no. 1-1 at 13 (numeric spacing omitted),

whereas the Auto Policy appended to Nationwide’s motion is number

FPK BAN 390207301414, see dkt. no. 6 at 7 (emphasis added and

numeric spacing omitted). Thus, the Court simply cannot find, based

on the record before it, that Plaintiff intended to refer to the


                                    5
    Case 2:20-cv-00018-LGW-BWC Document 12 Filed 04/30/20 Page 6 of 9



Auto Policy in its Complaint. Accordingly, the Court will not

consider the Auto Policy in the motion before it.

       Second, even if Plaintiffs could take language from both

policies to support their claims, they have nonetheless failed to

allege      sufficient   facts   to   support        that      Dasher   was   insured.

Plaintiffs point to policy language stating that members of a

limited liability company are insured as it concerns their “farming

operations.” Dkt. No. 9 at 3 (citing Dkt. No. 1-1 at 82). They

argue that because Dasher was operating the Tractor for the purpose

of farming land owned by Onionman and Vidalia—both of whom are

named insureds—at the time of the accident, Dasher was insured

under this provision. 1 However, Dasher has not alleged any facts

in    the    Complaint   suggesting      that       he   was    performing    farming

operations for Onionman or Vidalia on the day of the accident. In

fact,     the   Complaint   does   not       even    indicate     that   Dasher   was

affiliated with either of those entities, other than to state that

Dasher is their “registered agent.” Dkt. No. 1-1 ¶ 4. In assessing

whether Plaintiffs have stated a claim that would entitle them to

relief, the Court looks to the facts alleged in its Complaint, not

to supplemental facts added in the parties’ briefing. See Pouyeh

v. Bascom Palmer Eye Inst., 613 Fed. App’x 802, 808 (11th Cir.


1 In a sense, this argument is futile because the limited liability provision
to which Plaintiffs cite is in the Farm Policy, which, as discussed above, does
not have a UM provision. Nevertheless, for the sake of argument the Court will
assume—in this portion of the opinion—that this language was also included in
the Auto Policy.


                                         6
    Case 2:20-cv-00018-LGW-BWC Document 12 Filed 04/30/20 Page 7 of 9



2015) (“In the Rule 12(b) motion to dismiss context, a judge

generally may not consider materials outside the four corners of

a complaint without first converting the motion to dismiss into a

motion for summary judgment.”) 2. Accordingly, the Court finds that

the Complaint, as currently drafted, fails to state sufficient

facts to entitle Plaintiffs to relief.

       Finally, the Court finds that          Onionman and Vidalia lack

standing to bring the claims alleged in the Complaint. At bottom,

standing is the question of “whether the litigant is entitled to

have the court decide the merits of the dispute or of particular

issues.” A&M Gerber Chiropractic LLC v. Geico Gen. Ins. Co., 925

F.3d 1205, 1210 (11th Cir. 2019) (quoting Warth v. Seldin, 422 U.S.

490, 498 (1975)). In order to establish standing in the context of

a request for declaratory relief—as opposed to a request for

damages—the plaintiff must, inter alia, “allege facts from which

it appears that there is a ‘substantial likelihood that he will

suffer injury in the future.’” Id. at 1210-11 (quoting Malowney v.

Federal Collection Deposit Grp., 193 F.3d 1342, 1346 (11th Cir.

1999)). The only hint of damages alleged in the Complaint against

Onionman and Vidalia is that they are “uncertain as to their rights

and obligations” and that the adjudication of their rights is

necessary to relieve them from “the risk of taking any future


2 Because of the ambiguity in Plaintiffs’ position as to which insurance policy
applies to Dasher, the Court declines at this stage to convert Nationwide’s
Motion to Dismiss into a Motion for Summary Judgment under Rule 12(d).


                                      7
 Case 2:20-cv-00018-LGW-BWC Document 12 Filed 04/30/20 Page 8 of 9



undirected action incident to its rights, which action without

direction would jeopardize the Plaintiffs’ rights.” Dkt. No. 1-1

¶¶ 17-18. However, the Complaint offers no indication of what

rights Onionman and Vidalia might have related to the November 2017

accident or, more importantly, how they might be injured if Dasher

is denied coverage.

     In   their   briefing,   Plaintiffs   allege   that   Onioinman   and

Vidalia “rely significantly . . . on Dasher to operate their

farming operations” and that if Dasher “cannot be made whole again

because he is denied coverage under the Policy, then both entities

will undoubtedly suffer actual injury in the sense that their

farming operations will grind to a halt.” Dkt. No. 9 at 12. However,

even if the Court could consider these new facts alleged for the

first time in Plaintiffs’ brief, the facts are merely conclusory

and not sufficient to “state a claim to relief that is plausible

on its face.” Twombly, 550 U.S. at 570. Indeed, even assuming that

Dasher is essential to Onionman and Vidalia’s business, it is

unclear why a court order finding that Dasher is covered personally

under an UM policy would be critical to the continued operation of

those businesses. Is Dasher’s physical recovery from the accident

somehow contingent on money recovered under the policy? Will

Dasher’s money—assuming he even recovers from Lester—go toward

continued operations of the businesses? Absent answers to such

questions, the Court simply declines to find that Plaintiffs’


                                   8
 Case 2:20-cv-00018-LGW-BWC Document 12 Filed 04/30/20 Page 9 of 9



“threadbare   recitals   of   the   elements   of   a   cause   of   action,

supported by mere conclusory statements” are sufficient to create

standing on behalf of Onionman and Vidalia. Iqbal, 556 U.S. at 678.

     For the reasons above, Nationwide’s Motion to Dismiss, dkt.

no. 5, is GRANTED and Plaintiffs’ Complaint is DISMISSED without

prejudice.    The Clerk is DIRECTED to close this case.

     SO ORDERED, this 30th day of April, 2020.




                                                                 _
                                        HON. LISA GODBEY WOOD, JUDGE
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA




                                    9
